ORDER
Prior report: 284 S. C. 47, 324 S. E. (2d) 641.
The above entitled cause is pending on Writ of Certiorari in this Court. It now appears that Petitioner wishes to withdraw the appeal and moves the Court for an Order dismissing the appeal, therefore,
IT IS ORDERED that the above captioned appeal be and hereby is dismissed.
IT IS FURTHER ORDERED that unless Petitioner makes arrangements with the Clerk of the Supreme Court for other disposition, the extra copy of the record in this case will be destroyed on July 8, 1985.